COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


LESLYE CURNUTT, ON BEHALF OF                     §
PUCKETT RANCHES, LTD., AND
ALAN ROBBINS, ON BEHALF OF                       §
MUNNA, LTD.,                                                        No. 08-15-00014-CV
                                                 §
                              Appellants,                             Appeal from the
                                                 §
v.                                                               83rd Judicial District Court
                                                 §
                                                                   of Pecos County, Texas
CONOCOPHILLIPS COMPANY,                          §
                                                                         (TC# 6838)
                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellants and their sureties if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF MAY, 2016.

                                             ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.